DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “opening” and “the inner end” for each of the first hanging slot and the second hanging slot in claim 5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
1. In claim 3 line 3 and line 4, examiner recommend changing “the hanging bar” to “the respective hanging bar”.  
2. In claim 6 lines 3-4, examiner recommend changing the limitation to “…and located above and spaced apart from the corresponding first hanging slot.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A panel mechanism of a range hood, the range hood comprising:
a left side plate;
a right side plate; and
a plurality of hanging pieces disposed on the left and right side plates;
the panel mechanism comprising…”
It’s not clear as to whether the right side plate and the hanging pieces are part of the range hood or the panel mechanism.  Also does claim 1 try to claim a panel mechanism or a range hood?
Claim 1 recites “one hanging piece” in line 8, but also “a plurality of hanging pieces” in line 4.  It’s not clear as to if “one hanging piece” of line 8 is included in “a plurality of hanging pieces” in line 4.  Examiner recommend applicant to amend the limitation in line 8 of claim 1 to (and for examining purpose, examiner interprets this limitation is) “…engages one respective hanging pieces of the plurality of hanging pieces…”
Claim 1 recites “two fasteners respectively pass through each fixing hole”.  It’s not clear as to how two fasteners can pass through one hole (applicant’s figure doesn’t look like a fixing hole is capable of receiving two fasteners”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “one fastener respectively passes through each fixing hole”.
Claim 3 recites the limitation "the hanging slots" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of hanging slots”.
Claim 4 limitation has multiple problems.  First, in claims 2-3, the limitations imply that there are two first hanging slots (one for the left hanging bar and one for the right hanging bar) and two second hanging slots (one for the left hanging bar and one for the right hanging bar).  Therefore, for the limitation of “the first hanging slot” and “the second hanging slot” in claim 4, it’s not clear as to which of those two first hanging slots and two second hanging slots are used to refer to the limitation in claim 4.  
Secondly, there is insufficient antecedent basis for limitations on “the top” and “the down” in the claim.  And it’s not clear what structural limitations are required for “the top” and “the down”. 
In light of above, Examiner recommend applicant to amend claim 4 to:
4. 	The panel mechanism of claim 3, wherein each first hanging slot has a bent passage that bent backwards and downwardly, and the opening of each first hanging slot is located on a rear edge of the respective hanging bar;
	and each second hanging slot has a sloped passage that slopes backward and downwardly, and the opening of each second hanging slot is located on a bottom edge of the respective hanging bar.”
Claim 5 recites “the opening of each of the first hanging slot and the second hanging slot”.  The word “slot” by definition is an opening.  Therefore it’s not clear what is an opening of an opening (slot).  Also claim 5 recites “the inner end of the first hanging slot and the second hanging slot”.  It’s not clear what is an “inner end” of slot (opening) because slot is just a space.  Also does it mean the first hanging slot and the second hanging slot together form one inner end?  Or does that mean each hanging slot has an inner end?
Claim 5 recites the limitation "the inner end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (CN 104373985A.  See attached machine translation).
Regarding claim 1, Tang teaches a panel mechanism of a range hood, the range hood comprising:
a left side plate (annotated fig 1);
a right side plate (annotated fig 1); and
a plurality of hanging pieces (bolt 202, fig 10.  [0042] talks about “slot 11 corresponding to the fastener 202”.  Since figure shows plural slots, it means there are plural fasteners) disposed on the left and right side plates;
the panel mechanism comprising a panel (5, fig 2 and 3) having an inner side surface (annotated fig 2) and a panel frame (annotated fig 2) attached to the inner side surface of the panel;
wherein, the panel frame has a plurality of hanging slots disposed at a left end and a right end of the panel frame (See fig 10, side slide plate 56 has slot to receive fastener 202.  There are plural slots 11 on each side plate.  Therefore it’s inherent that plural hanging slots are provided on left slide plate 56 and opposite right slide plate 56), each hanging slot engages one respective hanging pieces of the plurality of hanging pieces and the panel frame is secured by the plurality of hanging pieces (as seen in fig 10);
the panel frame has two fixing holes (opening on frame 52 that receives fastener 8 in fig 10) respectively disposed at the left end and right end of the panel frame (by symmetry, there is inherently another set of similar structure of fig 10.  One on the left side and one on the right side), and one fastener respectively passes through each fixing hole to fix the panel frame to the left and right side plates of the range hood.
[AltContent: textbox (Annotated figure 1)][AltContent: textbox (Left side plate and right side plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    516
    425
    media_image1.png
    Greyscale









[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    164
    422
    media_image2.png
    Greyscale

[AltContent: textbox (panel frame are formed by 4 quick connection devices)][AltContent: textbox (Inner side surface)]

[AltContent: textbox (Annotated figure 2)]


	Regarding claim 2. Tang teaches the panel frame has a left hanging bar and a right hanging bar (slide plate 56 and frame 52 that holds slide plate on left and right side of the system) which are vertical relative to the inner side surface of the panel, and distributed along the width direction (vertical direction as view in fig 6) of the panel, the plurality of hanging slots are distributed on the left hanging bar and the right hanging bar (see explanation above).
	Regarding claim 7. Tang teaches the hanging pieces are stepped screws (fig 10 shows that screws 202 has stepped structure) fixed on the left and right side plates respectively.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762